                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF D~LAWAKE

                                                                   Chapter 11

                                                                   Case No. 18-11625(KJC)

                                                               (Jointly Administered)

                                                                    Objection Deadline: November 14,2018 at 4:00 p.m.
                                                                         Hearing Date: November 27,2018 at 2:00 p.m.


     FIKST AND FINAL FEE APPLICATION OF HOULIHAN LOKEY CAPITAL,INC.FOR
        ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND FOR
    ~IMBURS~MENT OF EXPENSES AS INVESTR'IENT BANKER TO THE DEBTOR FOR
              THE PEKIOD OF JULY 10,2018 THROUGH AUGUST 31, 20181

                                                 SUMIVIARI'SHEET

Name of Applicant:                                             Houlihan Lokey Capital, Inc.

Authorized to Provide Professional Services to:                Tintri, Inc.

Date of Retention:                                            July 10, 2018, nunc pro tz~nc to
                                                              [August 31], 2018

Period for which compensation
and reimbursement are sought:                                  July 10, 2018 through [August 31], 2018

Total Compensation Requested
On a Final Basis:                                              $2,350,000.00

Total Expense Reimbursement Requested
Un a Final Basis:                                              $1.8,068.37


This is a(n):        Monthly             Interim        X    Final




'    The last four digits ofthe Debtor's federal taxpayer identification numbers are 6978. The Debtor's service address is:
     303 Ravendale Drive, Iviountain View, CA 94043.



                                                               1
Summary of Hours Worked for the Final Application Period:




                                 Hours by Work Category by Professional
                                                                                       Analysis,
                                Correspondence     Correspondence                                    Total
                General Case                                            Other        Presentations
   Name                         n,~th Debtor and   with Committee
               Administration                                       Correspondence     and Due       Hours
                                    advisors        and Advisors
                                                                                       Diligence


Saul Burian         1.5.0             0.0               U.0               O.0             u.0        i5.0



Christopher                                                               0.0            0.0          0.0
                    0.0               0.0               0.0
  Wilson



   day             70.0               12.3              1.5               50.5            7.0        141.3
Weinberger



Vilcram Sood        1.0               5.3               0.5               25.5           23.5        55.8



 Benjamin                                                                 0.0            0.0          1.5
                    0.0               1.5               0.0
 Krauskopf


  David             ~~ 5              c~ g                                23.0            2.5        116.3
                                                        1.5
 Cumming


 Prashant                                                                 24.0           26.5        57.3
                    1.0               5.3               0.5
 Kalantri



 Heidi Lee          47.0              8.8               1.5               16.0           31.0        104.3



 Abhishelc                                                                24,0           62.5        93.3
                    1.0               5.3               0.5
  Ashok


   Final
Application        2145              48.0               6.0             163:0            153.0       584.5
  Period
Summar o~ f Expenses Incurred During the Final Application Period:

                                                Amount Yncurred Post-Petition from Juty
              Ex ense Cate ory                       10,2018 — Au ust 31, 2018
 Travel and Overtime Meals                                                     $3,031..57
 Lod in                                                                        $3,741.10
 Ground Trans ortation                                                         $5,,626.32
 Tele hone and Data                                                              $584.38
 Le al Fees                                                                    X5,085.00
 Total Ex enses                                                               $18,068.37
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             Chapter 11

                                                             Case No. 18-11625(KJC)

                                                             (Jointly Administered)

                                                              Objection Deadline: November 14,2018 at 4:00 p.m.
                                                                   Hearing Date: November 27,2018 at 2:00 p.m.


    FIRST AND FINAL FEE APPLICATION OF HOULIHAN LOI~EY CAPITAL,INC.
    FOR ALLOWANCE OF CO1ViPENSATION FOR SERVICES RENDERED AND FOR
     REIMBURSEMENT OF EXPENSES AS AND INVESTMENT BANKER TO THE
                 llLBTOR FOR THE APPLICATION PERIOD OF
                  ~~ULY 10, 2018 THROUGH(AUGUST 31, 2018]

         Houlihan Lokey Capital, Inc. ("Houlihan Lolcey"), as investment banker to the above-

captioned debtor and debtor-in-possession (the "Debtor"), hereby submits this First and Final

Application (the "Final Application") for Allowance of Compensation for Services Rendered and

for Reimbursement of Expenses for the Final Application Period commencing July 10, 2018

through [August 31, 2018](the "Final Application Period")

         By this Final Application, Houlihan Lokey requests:(a) final allowance of compensation

of $2,350,000.00 and (b) final reimbursement of $18,068.37 in expenses in accordance with the

Retention Order (as defined herein), The total amount of compensation (fees and expenses)

requested to be approved for this Final Application Period is $2,368,068.37.

         Pursuant to Local Bankruptcy Rule 2016-2, this Final Application is supported by the

Certification of Saul Burian, which is annexed hereto as Exhibit A. In support of this Final

Application, Houlihan Lokey respectfully represents as follows:

'    The last four digits ofthe Debtor's federal taxpayer identification numbers are 6978. The Debtor's service
     address is: 303 Ravenclale Drive, Mountain View, CA 94043,



                                                         0
                                 JUI2ISllICTION AND VENUE

               1.      The United States Bankruptcy Court for the llistrict of Delaware (the

"Court") has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Arnenc~ed

Standing Order ofReference frorra the United States District CotsNtfor the District ofDelaware,

dated February 29, 2012. This matter is a core proceeding within the meaning of 28 iJ.S.C.

§ 157(b)(2), and. the Court may enter a final order consistent with Article III of the United. States

Constitution. Venue of these Cases and this Application in this district is proper under 28 U.S.C.

§§ 1408 and 1409.

               2.      This Final Application is made pursuant to (i) section 328(a) of title 11 of

the United States Code (the "Bankruptcy Code"); (ii) Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the `Bankruptc~ules");(iii) Rules 201.4-1 and 2016-2 ofthe Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the "Local Rules"); and.(iv) this Court's Order, dated August 23, 2018, authorizing the

Debtor to retain and employ Houlihan Lolcey as financial advisor and investment banker• to the

Debtor in this chapter 11 Case (Docket No. 198) (the "Retention Order"), a copy of which is

attached hereto as Exhibit B.

                                         BACKGROUND

               3.      On July 10, 2018 (the "Petition Date"), the Debtor filed with this Court a

voluntary petition for relief under chapter 1 l of the Bankruptcy Code. The Debtor has continued

in the possession of its property atld has continued to operate and manage its business as a debtor

in possession pursuant to sections 1107(a)and 1108 ofthe Bankruptcy Code. No request has been

made for the appointment of a trustee or an examiner in this chapter l 1 case (the '`Case").




                                                  E
               4.      On July 20,2018,the United States Trustee for the District ofDelaware (the

"U.S. Trustee") appointed the Official Committee of Unsecured Creditors (the "Committee"} in

this Case (Docket No. 78). No examiner or trustee has been requested or appoitlted in this Case.

               5.      The factual background regarding the Debtor, including its current and

historical business operations and the events precipitating their chapter 11 filing, are set forth in

detail in the Declaration of Robert J. Duffy in Support of First Day Motions filed on the Petition

Date at Docket No. 2, which is incorporated herein by reference.

               6.      On August 23, 2018, the court entered an order (i) Authorizing the Debtor

to Obtain Secured Superpriority Postpetition Financing, (ii) Granting Liens and Superpriority

Administrative Expense Status, (iii) Authorizing the Use of Cash Collateral, (iv) Adequate

Protection, and(v) Granting Related Relief(the "Final DIP Order"). Among other things, the Final

DIP Order authorized the Debtor to obtain senior secured post-petition financing in an aggregate

principal amount not to eXceed $5,493,000(the "DIP Credit Facility") on the terYns set forth in the

Superpriority Secured Debtor-In-Possession Credit Facility Term Sheet (the "DIP Term Sheet"),

dated as of July 9, 2018, among the Debtor and. TriplePoint Capital LLC ("TriplePoint Capital")

as the lender (the "DIP Lender"}(Docket No. 197). The authorization had been approved on an

interim basis on July 11, 2018 (.Docket No. 50).

               7.      The Debtor commenced this Case to continue the process to consummate a

sale of all or substantially all of their assets and operations to one or more going-concern buyers

or such other parties in order to yield a higher and/or better bid among the Debtor and TI

Acquisition Corp., the wholly-owned subsidiary of DataDirect Networks, lnc. (the "Stalking

Horse") as Stalking Horse bidder, with respect to the Stallcing :Horse Assets (as defined herein).

The consideration to be provided to the estates under the Stalking Horse bid was $25.0 million of

                                                   6
cash consideration, plus the assumption of $27.5 million of secured debt owed to TriplePoint

Capital, LLC ("TriplePoint") for the sale of substantially all of the Debtor's assets. `1'he Debtor,

the Stalking Horse,and TriplePoint came to an agreement that the stipulated value ofthe combined

cash and debt assumption for the purposes ofthe Auction is $40.0 million (the "Stipulated Value").

        8.      On August 27,201$,the Debtor, in conjunction with their advisors, held an auction

(tl,e "Auction"1 fir substantially all of the Debtor's assets, which included the Debtor's right, title

and interest in substantially all of the assets and properties used in connection with the operation

of the Debtor's business (collectively, the "Stalking Horse Assets"). At the Bid Deadline, the

Debtor received one additional bid for the Stalking Horse Assets from ESW Capital, LLC("ESW

Capital"), which, after consulting with its advisors, the Debtor's Board of Directors and the

Consultation Parties, the Debtor determined was a Qualified Bid that, in the Debtor's business

judgment, was higher and better• than the Stalking Horse bid.

        9.      The Debtor, in conjunction with its advisors, conducted a robust and active auction

for the Stalking Horse Assets. After multiple rounds of bidding at the Auction, it was determined

by the Debtor, in conjunction with its advisors, that the bid by the Stalking Horse, which included

$35.0 million of cash consideration and the assumption o~ $25.0 million of secured debt, was the

highest and/or otherwise best offer for the Stalking Horse Assets (the "Successful Bid").

        10.     On August 29,2018, a sale hearing was held (the "Auction Sale Hearing") at which

the Court entered an order (Docket No. 221)(the "Sale Order") authorizing that certain Asset

Purchase, Assignment and Transfer Agreement dated August 29, 2018 among the Debtor and TI

Acquisition (the "Purchase Agreement"). The sale closed on August 31, 2018.




                                                   %I
                                   Retention of Houlihan Lokey

               11.      On July 10,201$,the Company engaged Houlihan Lokey to provide general

investment banking and financial advice in connection with the Debtor's attempt to complete a sale

of its business, and to also include general investment banking and financial advice in connectiion

with this chapter 11 Case (the "Engagement Agreement"). This engagement was fully described

in a letter agreement dated July 10, 2018 between the Company and Houlihan Lokey.

               12.       On July 20, 2018, the Debtor filed an application with this Court (Docket

No. 85) (the "Retention Application") requesting authorization to employ and retain Houlihan

Lolcey as investment banker pursuant to sections 328(a) and 1103 of the Bankruptcy Code.

               13.       Ou August 23, 2018,the Court entered the Retention Order:(i) authorizing

the Debtor to employ and retain Houlihan Lokey Capital, Inc., nunc pro tunc to the Petition Date,

to provide investment banking services during this Case, pursuant to and in accordance with the

terms and conditions set forth in tYiat certain Engagement Agreement, dated July 10, 2018, a copy

of which is attached hereto as Exhibit C and (ii) requesting a modification of compliance with the

information requirements relating to compensation requests set forth in Local Rule 2016-2.

               14.       The Retention Order authorized Houlihan Lokey to be compensated for

professional services rendered and to be reimbursed for actual and necessary costs and expenses.

All services for which compensation is requested by Houlihan Lokey were performed for or on

behalf of the Debtor.

               15.       Pursuant to the Retention Order, Houlihan Lokey was authorised to perform

the following services for the Debtor as described in the Engagement Agreement:

                     (a) assisting the Debtor in the development and. distribution of selected
                         information, documents and other materials, uicluding, if appropriate,
                         advising the Debtor in the preparation of an offering memorandurn (it
                         being expressly understood that the Debtor will remain solely responsible
                         for such materials and all of the information contained therein);

                  (b) assisting the Debtor in evaluating indications of interest and proposals
                      regarding any Transactions) from current and/or potential lenders, equity
                      investors, acquirers and/or strategic partners;

                  (c) assisting the Debtor with the negotiation of any Transaction(s), including
                      participating in negotiations with creditors and other parties involved in
                      any Transactian(s);

                     ~U) AlLGC1U1I1~' ITIGGIIIL~S U1. Lf1G LEUtVi J l~valu v11~i1G~.~vi~, iii. iwi ~ivu~i~~
                         official constituencies and other interested parties, as the Debtor and
                         Houlihan Lokey mutually agree; and

                  (e) if requested in writing by the Debtor, providing such other financial
                      advisory and investment banking services as may be required by
                      additional issues and developments not anticipated on the Effective Date,
                      as described in Section 18 of the Engagement Agreement.


                 Terms and Conditions of Compensation of Houlihan Lokey

               16.       Except as otherwise modified in the Retention Order, the terms of Houlihan

Lokey's compensation for the agreed-upon services are set forth in the Engagement Agreement.

Specifically, as set forth in the Engagement Agreement, Houlihan Lokey is entitled to the

following consideration for its services:

   (a) Monthly Fees: In addition to the other fees provided for herein, upon the Effective Date and on
       each of the first two monthly anniversaries of the Effective Date, the Company shall pay Houlihan
       Lokey, without notice or invoice, a nonrefundable cash fee of $40,000 and on every monthly
       anniversary of the Effective Date during the teen of this Agreement thereafter the Company shall
       pay Houlihan Lokey, without notice or invoice, a nonrefundable cash fee of $50,000 ("Monthly
       Fee"). The Monthly Fee for the first three months following the Effective Date to which Houlihan
       Lokey becomes entitled hereunder will be creditable against the Transaction Fee(as defined below)
       (it being understood and agreed that no Monthly Fee shall be credited more than once). Each
       Monthly Fee shall be earned upon Houlihatl Lokey's receipt thereof in consideration of Houlihan
       Lokey accepting this engagement and performing services as described herein; and

   (b) Transaction Fee(s): In addition to the other fees provided for herein, the Company shall pay
       Houlihan Lokey the following transaction feels):

           a. Upon the closing ofeach Sale Transaction or Restructuring Transaction (as defined below),
              Houlihan Lokey shall earn, and the Company shall thereupon pay immediately and directly
              from the gross proceeds of such Sale Transaction or Restructuring Transaction (as defined

                                                       C
               below), as a cost of such Sale Transaction or Restructuring Transaction, a cash fee (the
               "Transaction Fee") based upon Aggregate Gross Consideration ("AGC") (as defined
               below) or plan value in the case of a Restructuring Transaction ("Plan Value"), calculated
               as follows:

                       For AGC/Plan Value up to $25 million:            $850,000.00

                       For AGC/Plan Value greater than $25 million: $850,000.00 plus 5.0% of such
                       incremental AGC/Plan Value above $25 million

               The Transaction Fee wider a Sale Ttansactiorl shall be reduced to $550,000 if(i) the
               Company and DataDirect Networks, Inc.("DDN")agree to a "stalking horse" purchase
               agreement by July 31, 2018 on terms substantially similar to 17~N's existing letter of
               intent, dated July 7,2018 and attached hereto as Exhibit A, and (ii) DDN wins the
               Section 363 sale auction as part of a Sale 'Transaction (as defined below) on those same
               terms without an overbid from any third party.


               17.     As detailed in the Retention Application, the terms of the Engagement

Agreement are comparable to the terms Houlihan Lokey and other financial advisors and

investment bankers have agreed upon in similar engagements, both in and outside of bankruptcy.


                            Summary of Services Provided by Houlihan Lokev

               18.     The Debtor has determined, in the exercise of its business judgment, that

the size of its business operations and the complexity of the financial difficulties attendant upon

operations of such scope, require them to employ an investment banker with knowledge of the

Debtor's industry and businesses and experience with the chapter 11 process to advise them with

respect to this chapter 11 case. The Debtor further believed that Houlihan Lokey is well qualified

to provide its services to the Debtor in acost-effective, efficient and timely manner. Houlihan

Lokey's qualifications and those of Saul Burian are outlined extensively in the declaration. filed

with this Court(Docket No. 85).

               19.     Since July 2018, Houlihan Lokey has worked diligently on the matters for

which it was engaged. Houlihan Lolcey conducted a comprehensive marketing process soliciting


                                                   10
both strategic and financial investors to participate in an auction conducted pursuant to Section

363 of the Bankruptcy Code. In connection with the marketing process, Houlihan Lokey (i)

contacted 38 strategic and financial parties to discuss the investment opportunity; (ii) negotiated

non-disclosure agreements("NDAs")with counsel; (iii) facilitated investor diligence requests via

management of a virtual data room; and (iv) facilitated diligence calls between parties-in-interest

and the Debtor, as needed. A detailed description of Houlihan. Lokey's work on behalf of the

Debtor is further provided herein.

               20.      During this Case, Houlihan Lokey used reasonable efforts to coordinate

with the Debtor and other retained professionals to avoid the unnecessary duplication of services.

Houlihan Lokey's efforts, together with those ofthe Debtor, Berkeley Research Group, Pachulski

Stang Ziehl &Jones LI,P, and other retained professionals are essential in managing the Case.

               21.      Although a number of professionals have worked on this engagement, the

following professionals at Floulihan Lokey have performed substantial services for the Debtor in

this Case during the Final Application Period (biographies of such professionals are annexed

hereto as Exhibit D):

                         Saul Burian —Managing Director
                         Christopher Wilson —Managing Director
                         Jay Weinberger —Director
                         Vikram Sood —Director
                         Benjamin Krauslcopf —Senior Vice President
                         David Cumming —Associate
                         Prashant Kalantri —Associate
                         Heidi Lee —Financial Analyst
                         Abhishelc Ashok —Financial Analyst

               22.      Pursuant to the Retention Order, "notwithstanding that Houlihan Lokey

does not charge for its services on an hourly basis, Houlihan Lokey will nonetheless maintain

reasonably detailed time records in 0.5 hour increments containing descriptions of those services

                                                11
rendered for the Debtor, including descriptions of those services, the tune expended in providing

those services and tie individuals who provided those services, and will present such records

together with its fee applications filed with the Court."

                 23.      During the Final Application Period, Houlihan Lokey's work on behalf of

the Debtor involved five (5) general project categories3, which included:

            (a) General Case Administration

            (b) Correspondence with Debtor and Advisors

            (c) Correspondence with Committee and Advisors

            (d) Other Correspondence

            (e) Analysis and Due Diligence

                 24.      Set forth below are descriptions of the type of work conducted within each

of the eve (5) categories during the Final Application Period.

                 A.         General Case Administration. During the Final Application Period,

Houlihan Lokey expended significant effort to coordinate various case administration tasks

necessary to assist the Debtor in their efforts to maximize the value of their assets. This work

included: (i) coordinating with the Debtor's legal counsel regarding Houlihan Lokey's formal

retention; (ii) tracking fee application hours; (iii) assisting the Debtor and the Debtor's legal

counsel in reviewing and drafting court documents;(iv) attending and facilitating the Auction;(v)

drafting this Final Application; and (vi) attending to other miscellaneous tasks relating to case

administration that do not fall into the other categories listed herein.




3 While specific work could qualify under more than one ofthese categories, Houlihan I..okey has assigned each of
its various tasks/services to the most representative category.

                                                       12
               B.        Correspondence with Debtor and Advisors. During the Final

Application Period, Houlihan Lokey engaged in extensive correspondence, meetings and calls with

the Debtor's management, Board of Directors, counsel, and the Debtor's other advisors in this

Case, as well as significant preparations related to such communications. Houlihan Lokey worked

with the Debtor to explore and evaluate all available restructuring alternatives including alternative

sale transaction structures, in order to maximize value for the Debtor's estate. In relation to these

efforts, Houlihan Lokey pt•ovided periodic situational updates to the Debtor, the Board of

Directors, counsel, and other parties. During these updates, Houlihan.Lokey reported on the status

of the marketing process, feedback from other parties-in-interest, and the status of diligence and

other process related issues. Houlihan Lokey also coordinated. with the Debtor and the Debtor's

other advisors to facilitate post-petition diligence requests and arrange diligence calls and meetings

with parties-in-interest, as needed..

               C.         Correspondence with Committee and advisors. During the Final

Application period, Houlihan Lokey expended time and effort communicating with the financial

and legal advisors to the Committee to discuss:(i)the state of the Debtor's business;(ii)the status

of ongoing marketing processes; (iii) various claims administration tasks; and (iv) other matters.

Houlihan Lokey provided regular update calls and presentation materials to the Committee's

advisors throughout the Final Application period, and also furnished the Committee's advisors

with copies of all bids received in connection with the Auction, and solicited feedback from the

Committee's advisors and other Consultation Parties throughout the ire-auction marketing process

in accordance with the bidduig procedures.

                D.        Other Correspondence. Houlihan Lokey held numerous calls, email

correspondence and meetings with both creditor and non-creditor parties-in-interest during the

                                                  13
Final Application Period. Such correspondence included but was not limited.to:(i)correspondence

with a comprehensive universe of potential investors and ether third parties interested in

purchasing all or a portion ofthe Debtor's assets, including NDA negotiations;(ii) discussions and

coordination with parties-in-interest regarding due diligence;(iii) updates and discussions with the

Secured Lenders and their counsel regarding the sale process; and (iv) cammutiication and process

updates with the DIP Lenders.

               E.        Analysis, Presentations and Due Diligence. During the Final

Application Period, Houlihan Lokey facilitated comprehensive due diligence processes for going-

concern buyers, asset purchasers, and parties interested in the Debtor's assets which included:(i)

populating and maintaining an electronic data room containing relevant financial and operational

diligence information; (ii) preparing materials for distribution to various interested parties; (iii)

working with the Debtor and the Debtor's advisors to collect diligence information that was

responsive to follow-up requests of the various parties-in-interests; and (iv) coordinating and

hosting diligence calls with the Debtor and various parties-in-interest. Houlihan Lokey also

assisted the Debtor in analyzing the terms and implied net proceeds associated with the bids

recei~~ed in connection with the Auction in order to determine the highest and/or otherwise best

bid for the Debtor's estate.

               25.     Pursuant to the Retention Order, Houlihan Lokey is excused from

complying with the information requirements contained in Local Bankruptcy Rule 2016-2.Instead,

Houlihan Lokey has maintained reasonably detailed time records in 0.5 hour increments containing

descriptions of those services rendered for the Debtor. Such detailed tune records are set forth in

Exhibit E.

                                         Kelief Requested

                                                 14
              26.     By this Final Application, .Houlihan Lolcey seeks final allowance of

compensation and reirnbursement of expenses for the Final Application Period as follows:

          (a) Monthly Fees of $80,000 accrued during the Final Application Period beginning
              on July 10, 2018through [August 31], 20I8 as shown below. Pursuant to the
              Engagement Agreement and Retention Order, Houlihan Lokey is entitled to a
              monthly fee of $40,000 on each monthly anniversary of the Effective Date of the
              Engagement Agreement. Houlihan Lokey is requesting approval of this payment
              pursuant.to the terms of the Retention Order which approves the compensation
              payments to Houlihan Lokey in accordance with the Engagement Agreement.

               Initial Monthly Fee (7/10/18)                                   $   40,000.00
               Monthly Fee (8/10/18)                                               40,000.00
               Total Monthly Fees                                              $   80,000.00

          (b) Sale Transaction Fee of $2,270,000 (representing a Transaction Fee of $2,825,000
              under the Engagement Agreement, net of $475,000 Transaction Fee Discount and
              $80,000 reduction pursuant to the Monthly Fee Credit). Pursuant to the
              Engagement Agreement and Retention Order, a Sale Transaction Fee of
              $2,270,000 becomes due and payable upon the closing of the Sale Transaction,
              which occurred on August 31, 2018. I-Ioulihan Lokey is requesting approval of
              this payment pursuant to the terms of the. Retention Order which approves the
              compensation payments to Houlihan Lokey in accordance with the Engagement
              Agreement.

          (c) Reimbursement of reasonable, actual, and necessary expenses in the amount of
              $18,068.37 incurred in connection with Houlihan Lokey's services during the
              Final Application Period beginning on July 10, 2018 through [August 31], 2018.
              A summary of these expenses is attached hereto as Exhibit F. Houlihan Lokey is
              requesting approval of this payment pursuant to the terms of the Retention Order
              which approves compensation payments to Houlihan Lolcey in accordance with
              the terrns of the Engagement Agreement.

               27.    The total amount of compensation and reimbursement of expenses

requested to be approved for this Final Application Period is $2,368,068.37.

                                    Authority.fir Requested Relief

               28.    By its Retention Order, the Court specifcally provided that (a} "the

retention and employment of Houlihan Lokey as investment banker to the Debtor pursuant to

sections 328(a) and 1103 of the Bankruptcy Code, Bankruptcy Kules 2014 and 5002, and Local

                                               IS
Rule 2014-1, nunc pro tunc to the Petition Date, on the terms and conditions set forth in the

Engagement Agreement (attached hereto as Exhibit C) and the Application, is approved"; (b)

"Houlihan Lokey's compensation shall be subject to the standard of review provided in section

328(a) of the Bankruptcy Code and not subject to.any other standard of review under section 330

of the Bankruptcy Code"; and (c) "Notwithstanding the preceding paragraph, the United States

Trustee shall retain the right to object to the compensation and fees and expenses to be paid to

I~oulihan Lolcey pursuant to the Application and Engagement Letter,including, without limitation,

the Monthly Fee and the Sale Transaction Fee, based on the reasonableness standard provided for

in section 330 of the Bankruptcy Code and the Court shall consider any such objection by the

United States Trustee under section 330 of the Bankruptcy Code; provided, that reasonableness

for this purpose shall include, among other things, an evaluation by comparing the fees payable in

this case to fees paid to other investment banking firms for comparable services in other chapter

11 cases and outside of bankruptcy, and shall not be evaluated solely on the basis of time

committed or the length of this case."

               29.     Section 330 of the Bankruptcy Code provides for the award of

compensation to professionals. 11 U.S.C. § 330. Section 330, by its terms, is "subject to" the

provisions of section 328 of the Bankruptcy Code. Id. Section 328(a) permits a debtor, with the

Court's approval, to employ a professiotlal person "on any reasonable terms and conditions of

employment, including on a retainer, on an hourly basis, or on a contingent fee basis." 11 U.S.C.

  328(a). Accordingly, section 328(a) of the Bankruptcy Code permits the compensation of

professionals, including investment bankers and financial advisers, on flexible terms that reflect

the nature of their services and prevailing market conditions for those services.




                                                16
               30.    Courts consistently find that the purpose of section 328 of the Bankruptcy

Code is to permit the pre-approval of compensation arrangements as a method of insuring that the

most competent professionals would be available to provide services in bankruptcy cases. See e.g.,

In the Matter of National Gypsum Co., 123 F.3d 861 (5th. Cir. 1997); In re Westbrooks, 202 B.R.

520, 521 (Bankr. N.D. Ala. 1996)(percentage fee arrangements "comport with the Bankruptcy

Code's goal of attracting highly qualified professionals to the bankruptcy forum"); In re O1vInpia

Holdin sg Corp., 176 B.R. 962, 964 (Bankr. M.D. Fla. 1994). As the Court explained in National

Gypsum Co., 123 F.3d 863:

           Ifthe most competent professionals are to be available for complicated capital
           restructuring and the development of successful corporate reorganization,
           they must know what they will receive for their expertise and commitment.
           Courts must protect those agreements and expectations, once found to be
           acceptable.



               31.    Once the terms of a professional's retention have been approved under

section 328(a) of the Bankruptcy Code, the agreed-upon compensation cannot be altered unless

the agreed terms "prove to have been improvident in light of developments not capable of being

anticipated at the tune of the fixing of such terms and conditions." 11 U.S.L. §328(a); In re Smart

World Techs., No. 08-172-b1c, 2009 WL 23341, at *3(2d Cir. Jan. 6, 2009)("Where the court pre-

approves the terms and conditions of the retention under section 328(x), its power to amend those

terms is severely constrained"}; In re Reimers,972 F.Zd 1127, 1128(9th Cir. 1992)(compensation

agreement approved under section 328(a) must be enforced in the absence of unforeseeable

circumstances, and is not subject to a "reasonableness" review under section 330); National

GvUsuin Co., 123 F.3d at 863 (same).




                                                17
               32.     As discussed above, Houlihan Lokey provided extensive advisory services

izl support of the Debtor' sale and related efforts. The professional services and related expenses

that are the subject of this Final Application were rendered and incurred in coiznection with this

Case, and in Che discharge of Houlihan Lokeys professional responsibilities as investment banker

to the Company. Houlihan Lokey's services have been substantial, necessary and beneficial to the

Debtor and its estate. Houlihan Lokey believes that the fees and expenses requested by this Final

Application are reasonable, comparable to the cotnpensation charged by investment banking firms

of similar stature to Houlihan Lolcey for comparable engagements, both in and out of bankruptcy

proceedings, and necessary given the variety and complexity of the issues involved in this Case

and the need to act or respond on an expedited basis to those issues. Houlihan Lol<ey respectfully

submits that(i) its professional services were necessary and appropriate and substantially benefited

the Debtor's estate;(ii)the compensation requested in this Final Application is in accordance with

the terms of the Engagement Agreement as approved by the Retention Order pursuant to section

32;8(a) of the Bankruptcy Code; and (iii) no unforeseeable developments have arisen during this

Case that would render the approval of Houlihan Lolcey's fees to have been "improvident" within

the meaning of section 328(a) of the Bankruptcy Code.

               33.     By this Final Application, Houlihan Lokey requests that the Court approve

and authorize the full amount of the fees and expenses requested in this Final Application.

               34.     At all relevant dines, Houlihan Lokey has been a disinterested person as

that term is defined in section 101(14) of the Bankruptcy Code.

               35.     The professional services for which Houlihan Lolcey requests allowance of

compensation and reimbursement of expenses were rendered in connection with this Case in the

discharge of Houlihan Lolcey's professional responsibility as investment banker to the Debtor.

                                                 18
               36.    The undersigned has reviewed the requirements of Local Rule 2016-2 and

certifies to the best of his information, knowledge and belief that this Final Application complies

with such Local Rules as modified by the Retention Order.

               37.    For the reasons set forth above, Houlihan Lokey respectfully requests that

the Court allow the fees, costs and expenses sought in this Final Application, and that such

allowance be without prejudice to Houlihan Lokey's right to seek additional compensation for

services rendered and reimbursement for costs and expenses incurred during the Final Application

Period.




                                                19
                WII.F..,REFQRE; Ho~:tlil~ai~ Lokey requests that the Count enter an order providing

that, for the period of Jttly 10, 2018 through August 31, 2018 a final clllowance be made to

                  :(a)compensation for investment banl<izlg se~~vices rendez~eci to the Debtor and
Houlihan Lolcey for

reimbursement of expenses durii-~~ the i~'rnal Application Period in the amount of $2,368,068.37

and (b) granting any s~ic}~ a31d fiirtller relief as the Court may deerri proper.

Dated; October 8, 2018
       New York, New Yorlc
                                                HC)ULI`~,,{,1~1 L4k,~~',~~~~~`~~1L, 1NC.
                                                                                           w~

                                                     ~~~t~l F,. {: ~i.«'i~rix
                                                      Managing Director

                                                     245 Park Avenue
                                                     New York, New. York, 10167




                                                   20
